Exhibit 10.2

 

[FORM OF]
AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT is made effective as of
November 6, 2016, by and between DATALINK CORPORATION, a Minnesota corporation
(the “Company”), and                             (“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available;

 

WHEREAS, Indemnitee continues to serve as a director of the Company;

 

WHEREAS, the Bylaws of the Company require the Company to indemnify its
directors to the full extent permitted by law and Indemnitee is serving as a
director of the Company, in part, in reliance on such Bylaws;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to maintain Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the aforesaid Bylaws
and, in part, to provide Indemnitee with specific contractual assurance that the
protection promised by such Bylaws will be available to Indemnitee (regardless
of, among other things, any amendment to or revocation of such Bylaws or any
change in the composition of the Company’s Board of Directors or any acquisition
transaction relating to the Company), the Company desires to provide in this
Agreement for the indemnification of and the advance of expenses to Indemnitee
to the full extent (whether partial or complete) permitted by law, as set forth
in this Agreement and, to the extent officers’ and directors’ liability
insurance is maintained by the Company, to provide for the continued coverage of
Indemnitee under the Company’s officers’ and directors’ liability insurance
policies; and

 

WHEREAS, the Indemnitee is party to an existing indemnification agreement with
the Company (the “Existing Agreement”); and

 

WHEREAS, the Company and Indemnitee desire to amend and restate the Existing
Agreement, in its entirety, as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants contained herein and of
Indemnitee’s continuing service to the Company directly or, at its request,
other enterprises, and intending to be legally bound hereby, the Existing
Agreement and Indemnitee is hereby amended and restated to read, and the Company
and Indemnitee hereby do covenant and agree as follows:

 

1.                                      CERTAIN DEFINITIONS.

 

(a)                                 CHANGE IN CONTROL.  A Change in Control
shall be deemed to have occurred if (i) any “person” (as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said

 

--------------------------------------------------------------------------------


 

Act), directly or indirectly, of securities of the Company representing 20% or
more of the total voting power represented by the Company’s then outstanding
Voting Securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Company, and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were (x) directors at the beginning of the period or (y) whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors, or (iii) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the Voting Securities
of the Company outstanding immediately prior to such a merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.  A “Change of Control” shall not be deemed to occur as a
result of transactions in contemplation of or in connection with the Company’s
initial public offering of Common Stock, including without limitation, the
election of Class I, Class II and Class III directors or the issuance of Common
Stock to the public in the offering.

 

(b)                                 CLAIM.  Any threatened, pending, or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, or proceeding, and any appeal thereof, whether civil, criminal,
administrative, or investigative and/or any inquiry or investigation, whether
conducted by the Company or any other party that Indemnitee in good faith
believes might lead to the institution of any such action.

 

(c)                                  EXPENSES.  Include attorneys’ fees and all
other costs, expenses, and obligations, including retainers, court costs,
transcript costs, expert fees, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, and delivery services
fees, paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in any claim relating to any Indemnifiable Event.

 

(d)                                 INDEMNIFIABLE EVENT.  Any event, occurrence,
or circumstance related to the fact that Indemnitee is or was a director,
officer, employee, trustee, agent, or fiduciary of the Company, or is or was
serving at the request of the Company as a director, officer, employee, trustee,
agent or fiduciary of any other corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, or by reason of anything done
or not done by Indemnitee in any such capacity.

 

(e)                                  REVIEWING PARTY.  Any appropriate person or
body consisting of a member or members of the Company’s Board of Directors
including the Special Independent Counsel referred to in Section 4 (or, to the
fullest extent permitted by law, any other person or body

 

2

--------------------------------------------------------------------------------


 

appointed by the Board), who is not a party to the particular claim for which
Indemnitee is seeking indemnification.

 

(f)                                   VOTING SECURITIES.  Any securities of the
Company which vote generally in the election of directors.

 

2.                                      AGREEMENT TO SERVE.  Indemnitee agrees
to continue to serve as a director of the Company.  Indemnitee may at any time
and for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law). The Company shall
have no obligation under this Agreement to continue Indemnitee in any position
with the Company.

 

3.                                      BASIC INDEMNIFICATION AGREEMENT.

 

(a)                                 In the event Indemnitee was, is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a Claim by reason of (or airing in party
out of), an Indemnifiable Event, the Company shall indemnify Indemnitee to the
fullest extent permitted by law, as soon as practicable but in any event no
later than thirty days after written demand is presented to the Company against
any and all expenses, judgments, fines, penalties, and amounts paid in
settlement (including all interest, assessments, and other charges paid or
payable in connection with or in respect of such expenses, judgments, fines,
penalties, or amounts paid in settlement) of such Claim. Notwithstanding
anything in this Agreement to the contrary, prior to a Change in
Control, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Claim.  If so requested by Indemnitee,
the Company shall advance (within two business days of such request) any and all
Expenses to Indemnitee (an “Expense Advance”).

 

(b)                                 Notwithstanding the foregoing, (i) the
obligations of the Company under Section 3(a) shall be subject to the condition
that any Reviewing Party shall not have determined in a written opinion (in any
case in which the Special Independent Counsel referred to in Section 4 hereof is
involved) that Indemnitee would not be permitted to be indemnified under
applicable law, and (ii) the obligation of the Company to make an Expense
Advance pursuant to Section 3(a) shall be subject to the condition that if, when
and to the extent that any Reviewing Party determines that Indemnitee would not
be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company, without interest) for all such amounts theretofore paid; provided,
however, that if Indemnitee has commenced legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by a Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed). If there has not been a Change in Control, a Reviewing
Party shall be selected by the Board of Directors, and if there has been such a
Change in Control, a Reviewing Party shall be the Special Independent Counsel
referred to in Section 4 hereof. If there has been no appointment or no

 

3

--------------------------------------------------------------------------------


 

determination by a Reviewing Party or if a Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the State of Minnesota having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual basis therefor, and the Company hereby
(i) consents to service of process and to appear in any such proceeding,
(ii) shall be precluded from asserting that the procedures and presumptions of
this Agreement are not valid, binding, and enforceable, and (iii) shall
stipulate in any such proceeding that the Company is bound by all the provisions
of this Agreement. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.

 

4.                                      CHANGE IN CONTROL.  The Company agrees
that if there is a Change in Control of the Company (other than a Change in
Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control) then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payment and Expense Advances under this Agreement or any
other agreement, the Company’s Articles of Incorporation, or the Company’s
Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events,
the Company shall seek legal advice only from “Special Independent Counsel”
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for the
Company or Indemnitee within the last five years (other than in connection with
such matters). Such Special Independent Counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent the Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees of the Special Independent
Counsel referred to above and may fully indemnify such Special Independent
Counsel against any and all expenses (including attorney’s fees), claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

5.                                      INDEMNIFICATION FOR ADDITIONAL
EXPENSES.  To the fullest extent permitted by law, the Company shall indemnify
against any and all Expenses (including attorney’s fees) and, if requested by
Indemnitee, shall (within two business days of such request) advance such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
Claim asserted against or action brought by Indemnitee for (i) indemnification
or advance payment of Expenses by the Company under this Agreement or any other
agreement, the Company’s Bylaws, or Articles of Incorporation hereafter in
effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense advance or insurance recovery, as the
case may be.

 

6.                                      PARTIAL INDEMNITY, ETC.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the expenses, judgments, fines, penalties, and
amounts paid in settlement of a claim but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this

 

4

--------------------------------------------------------------------------------


 

Agreement, all Claims relating in whole or in part to any Indemnifiable Event or
in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.

 

7.                                      CONTRIBUTION.  If the indemnification
provided in this Agreement is unavailable and may not be paid to Indemnitee
because such indemnification is not permitted by law, then in respect of any
threatened, pending, or completed Claim in which the Company is jointly liable
with Indemnitee (or would be if joined in such Claim), the Company shall
contribute, to the full extent permitted by law, to the amount of expenses,
judgments, fines, penalties, and amounts paid in settlement (including all
interest, assessments, and other charges paid or payable in connection with or
in respect of such expenses, judgments, fines, penalties, or amounts paid in
settlement) actually incurred and paid or payable by Indemnitee in such
proportion as is appropriate to reflect (i) the relative benefits received by
the Company on the one hand and Indemnitee on the other hand from the
transaction from which such Claim arose, and (ii) the relative fault of the
Company on the one hand and Indemnitee on the other in connection with the
events which resulted in such expenses, judgments, fines, penalties, and amounts
paid in settlement, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of Indemnitee on the other
shall be determined by reference to, among other things, the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
the circumstances resulting in such expenses, judgment, fines, penalties, and
amounts paid in settlement. The Company agrees that it would not be just and
equitable if contribution pursuant to this paragraph were determined by pro rata
allocation or any other method of allocation which does not take account of the
foregoing equitable considerations.

 

8.                                      NO PRESUMPTION.  For purposes of this
Agreement, to the fullest extent permitted by law, the termination of any Claim,
action, suit, or proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

9.                                      NON-EXCLUSIVITY, ETC. The rights of the
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company’s Articles of Incorporation or Bylaws or the Minnesota
Business Corporation Act or otherwise. To the extent that a change in the
Minnesota Business Corporation Act (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Articles of Incorporation or Bylaws or this Agreement, to
the fullest extent permitted by law it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change immediately upon the occurrence of such change without further
action by the Company or Indemnitee.

 

10.                               LIABILITY INSURANCE.  To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be

 

5

--------------------------------------------------------------------------------


 

covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any director or officer of the
Company. The Board of Directors of the Company shall determine the amount and
coverage of such directors’ and officers’ liability insurance from time to time.

 

11.                               PERIOD OF LIMITATIONS.  No legal action shall
be brought and no cause of action shall be asserted by or in the right of the
Company or any affiliate of the Company against Indemnitee, Indemnitee’s spouse,
heirs, executors or personal or legal representatives after the expiration of
two years from the date of accrual of such cause of action, and any claim or
cause of action of the Company or its affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

 

12.                               AMENDMENTS, ETC..  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

13.                               SUBROGATION.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

14.                               NO DUPLICATION OF PAYMENTS.  The Company shall
not be liable under this Agreement to make any payment in connection with any
Claim made against Indemnitee to the extent Indemnitee has otherwise actually
received payment (under any insurance policy, Bylaws, or otherwise) of the
amounts otherwise indemnifiable hereunder.

 

15.                               BINDING EFFECT, ETC..  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successors by purchase, merger, consolidation, or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation, or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as an
officer or director of the Company or of any other enterprise at the Company’s
requests.

 

16.                               SEVERABILITY.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph, or sentence) are
held by a court of competent jurisdiction to be invalid, void, or

 

6

--------------------------------------------------------------------------------


 

otherwise unenforceable in any respect, and the validity and enforceability of
any such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired, and shall remain enforceable to the fullest
extent permitted by law.

 

17.                               TERM.  All obligations of the Company
contained herein shall continue during the period Indemnitee serves the Company
in a capacity referred to in Section 2 hereof, and shall continue thereafter so
long as Indemnitee shall be subject to any possible Claim relating to an
Indemnifiable Event.

 

18.                               GOVERNING LAW.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Minnesota applicable to contracts made and to be performed in such State
without giving effects to the principles of conflicts of law.

 

[Remainder of Page Intentionally Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures as of
the date first written above.

 

 

DATALINK CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Signature Page

 

--------------------------------------------------------------------------------